DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the amendment of 4/21/2022. All changes made to the claims have been entered. Accordingly, Claims 1, 5, 6, 9, 12-16 are currently pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Won Yoon on 5/16/2022.

The application has been amended as follows: 

9. (Currently Amended) The method of claim 1, further comprising:
	transmitting, to the base station, acknowledgement/negative-acknowledgement
(ACK/NACK) information for the plurality of PDSCH transmission blocks; and
	receiving remaining PDSCH transmission blocks other than a PDSCH transmission block, for which ACK information has been transmitted among the plurality of PDSCH transmission blocks.

	
	 
Allowable Subject Matter
Claim 1, 5, 6, 9, 12-16  is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
2.	1, 12, 15, 16,  is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein a repeated reception for each PDSCH transmission block is configured, wherein the interleaving and the repeated reception are performed based on one pattern
from among a plurality of patterns configured for the interleaving, and wherein the plurality of patterns includes: a first pattern of interleaving in which none of the 'N' subunits of a same PDSCH transmission block is consecutive in the time domain; and a second pattern of interleaving in which at least a part of the 'N' subunits of the same PDSCH transmission block is consecutive in the time domain, wherein a first total number of the plurality of PDSCH transmission blocks is supported for the first pattern, a second total number of the plurality of PDSCH transmission blocks is supported for the second pattern, and the first total number is different from the second total number. It is noted that the closest prior art, Li et al. (US 2019/0296809), in view of Niu et al. (US 2019/0104503), discloses a method for a user equipment receiving preconfigured precoding patterns from a network device in which interleaved repetitions be the same type of channel or subchannel such as PDSCHs. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

3.	6 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein a plurality of patterns for the interleaved and repeated reception are preconfigured, the interleaved and repeated reception is performed based on one pattern among the plurality of patterns, and the one pattern is determined by a function of a total length of the plurality of PDSCHs. It is noted that the closest prior art, Li et al. (US 2019/0296809), in view of Niu et al. (US 2019/0104503), discloses a method for a user equipment receiving preconfigured precoding patterns from a network device in which interleaved repetitions be the same type of channel or subchannel such as PDSCHs. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473